department of the treasury washington d c tax_exempt_and_government_entities_division uniform issue list legend suty taxpayer a cccccccccsceesceseececeaeeneeeeeesenees se te fe at physician m cccecececececeeeeeceeeeeseaes amount p cee ec cece ceecececccreccenceeeucesens dear this is in response to a letter dated date as supplemented by correspondence dated date in which your authorized representative requests on your behalf a waiver of the 60-day rollover requirement pursuant to sec_402 of the internal_revenue_code the code the following facts and representations were submitted in support of your request on october taxpayer a withdrew his account balance under plan s which taxpayer a has been an employee of employer t and participated in plan s a plan intended to be qualified under code sec_401 and sec_401 on april his employment with employer t was terminated as a result of a disability on august equaled amount p k account because the 60-day period for rollovers had elapsed soon thereafter taxpayer a’s representative filed a request that based on the above facts and representations the internal_revenue_service the service waive the 60-day rollover requirement with respect to amount p because the failure to waive such requirement would be against equity or good conscience taxpayer a has not made any rollovers to an individual_retirement_arrangement ira within the last year however the custodian for plan s refused to accept the funds _ taxpayer a attempted to replenish his code sec_402 provides that any amount actually distributed to any distributee by an employees' trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year in which distributed under sec_72 relating to annuities code sec_402 provides the rules applicable to rollovers of distributions from plans qualified under sec_401 to other eligible retirement plans code sec_402 provides that a distribution from a qualified_plan shall not be includible in gross_income if- a all or any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution b the distributee transfers any portion of the property received to an eligible_retirement_plan and c in the case of a distribution_of_property other than money the transfer consists of the property distributed code sec_402 defines an eligible_rollover_distribution as a distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term does not include any distribution that is of a series of substantially_equal_periodic_payments made for the life or life expectancy of the employee or for a period of ten years or more ii required under code sec_401 or iii made upon the hardship of the employee i one code sec_402 includes in its definition of an eligible_retirement_plan an ira described in sec_408 code sec_402 provides that sec_402 shall not apply to a transfer of a distribution made after the day following the day on which the distributee received the property distributed code sec_402 provides that the secretary may waive the 60-day requirement of sec_402 in hardship situations where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented in this case indicates that within four days after the expiration of the 60-day period taxpayer a attempted to repay amount p to plan s but the custodian refused to accept the funds therefore pursuant to code sec_402 the service waives the 60-day rollover requirement with respect to amount p distributed from plan s to taxpayer a taxpayer a is granted a period of days from the date of this ruling letter to contribute amount p to an ira described in sec_408 provided all other requirements of sec_402 except the 60-day requirement are met with respect to such rollover_contribution amount p will be considered a rollover_contribution within the meaning of code sec_402 this ruling does not authorize the rollover of amounts that are required to be distributed pursuant to code sec_401 a no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other code section which may be applicable thereto this letter is directed only to the taxpayer who requested it code sec_6110 provides that is may not be used or cited as precedent pursuant to a power_of_attorney on file with this office an original of this letter_ruling has been sent to your authorized representative if you wish to inquire about this ruling please contact sincerely yours carlton a watkins manager employee_plans technical group enclosures deleted copy of letter_ruling notice
